J-S40024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LEONARD L. GLENDENNING                     :
                                               :
                       Appellant               :   No. 69 WDA 2019

            Appeal from the PCRA Order Entered December 19, 2018
      In the Court of Common Pleas of Greene County Criminal Division at
                        No(s): CP-30-CR-0000312-2016


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and PELLEGRINI*, J.

MEMORANDUM BY McLAUGHLIN, J.:                        FILED OCTOBER 29, 2019

       Leonard L. Glendenning appeals from the denial of his request for relief

under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.

Glendenning’s PCRA petition asserted several claims that his trial counsel was

ineffective. The PCRA court rejected those claims. We affirm.

       A jury convicted Glendenning in March 2017 of numerous sex-related

crimes against a minor victim: aggravated indecent assault – person less than

16 years of age; endangering the welfare of children; corruption of minors;

and indecent assault – person less than 16 years of age.1 The trial court

sentenced Glendenning to two and one half to five years’ incarceration, with

credit for time served. Glendenning did not file a direct appeal.
____________________________________________


*    Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3125(a)(8), 4304(a)(1), 6301(a)(1)(ii), and 3126(a)(8),
respectively.
J-S40024-19



      Rather, in September 2018, Glendenning filed the instant counseled and

timely PCRA petition alleging trial counsel’s ineffectiveness. The PCRA court

held an evidentiary hearing at which Glendenning and his trial counsel, Harry

J. Cancelmi, Esquire, testified.

      Glendenning testified about his medical issues at the time of trial,

including that he weighed at various times between 375 pounds and 651

pounds; he had 12 doctors; had had one surgery for a tumor in 2012 and

another surgery in 2013; was hospitalized for hemorrhaging in 2015; had

erectile dysfunction; and transitioned from using a wheelchair to a cane. See

N.T., Evidentiary Hearing, 12/10/18, at 6-7, 11, 12-13. He stated that the

tumor was 30 pounds and that at the time of the assault on the victim, it was

“impossible” for him to have sex. Id. at 25. Glendenning also testified that at

the time of the crime, he was taking multiple medications: “nerve block in the

spinal cord, cortisone, steroids, Neurontin or Gabapentin, nerve relaxers,

inhibitors, heart pills” and 200 units of insulin a day. Id. at 22. He claimed

that because of all of his medical issues and weight, he was not physically

capable of sexually assaulting the victim. Id.

      Glendenning testified that he provided counsel with copies of his medical

records, a list of 26 witnesses, and the names of his 12 doctors. Id. at 7-9.

He said that he spoke about these witnesses with counsel “at least on one

occasion.” Id. at 10. He said Attorney Cancelmi nonetheless called none of his

doctors to testify at trial, including the doctor who removed the tumor, or

introduced any of his medical records into evidence. Id. at 21. Glendenning

                                     -2-
J-S40024-19



also expressed his belief that the witnesses he identified for counsel could

have testified that the victim had recanted:

      Q: Take a look at the list and have –

      A: [C.] would have been one, the four [R.] kids would have been
      major, primary, one of the girls, hold on, I’ll think of her name,
      she changed her name, but it’s [R.D.], she come and stayed with
      us, and you know, nothing has of happened.

                                      ***

      Q: Why was their testimony major, you used that term, why was
      their testimony major?

      A: [The victim] had went to their home and, you know, jealousy
      [sic] of me letting them [to] come to my home and not letting her
      come, she went down there and told them that we was in a
      relationship and it was all consensual, and she told [B.R.] about it
      and then turned around and I’m like, no, somebody is starting
      rumors and stuff, I don’t want you here, I don’t want [sic] in this
      position, and she went back and told them that she had lied on
      me.

      Q: So one or four of the [R.] children, however many there are,
      would have been able to testify that the victim had recanted?

      A: Correct.

      Q: Is that correct? Were any of the [R.] kids –

      A: None of them were called.

      Q: None of them were called. You had also indicated in here that
      there was a witness who was present at your home when the
      alleged travesty had been committed; who was that? Right here,
      that’s what you indicate?

      A: That’s [sic] the [R. children] were there.

Id. at 23-25.

      Glendenning agreed, however, that Attorney Cancelmi had had an

investigator interview the R. children:


                                     -3-
J-S40024-19


      Q[PCRA Counsel]: Wait, one more thing, since we were talking
      about the [R. children], do you know whether or not anybody
      questioned the [R.] kids?

      A: Their brother, [J.] was at my house when I called home one
      day.

      Q: My question was –

      A: They were questioned by an investigator.

      Q: Who was that investigator working for?

      A: Harry.

Id. at 28. Although it appears that Glendenning was viewing the actual list of

names he gave to counsel, the list was not admitted into evidence at the PCRA

hearing and is not in the certified record. See id. at 23 (counsel telling

Glendenning to “look at the list”).

      Glendenning also testified that counsel visited him “approximately” four

times in prison in preparation for trial:

      He come [sic] approximately I would say four times. The first two
      times we got interrupted and he left, and then he come [sic] –
      let’s see, the trial was on Tuesday, I think, he come [sic] Sunday
      and said just tell me about your life growing up with my
      grandparents and stuff.

      And then when he come Monday, the day before trial, he said
      that’s what we want to hear. He said, I will lead you into
      information, other than saying, hey I grew up here with my
      grandparents, we helped everybody, that type of stuff, he didn’t
      give me any other direction, and then I didn’t even finish telling a
      few statements of what transpired the one day she is claiming
      because there were other people there that I was cut off and he
      never went back to that.

Id. at 14.




                                      -4-
J-S40024-19



      Regarding offers that counsel conveyed to him, Glendenning testified

that he told counsel “I don’t know what these offers mean,” and that later

during jury selection counsel informed him of the Commonwealth’s most

recent offer. Id. at 16-17, 18-19. He also testified that counsel did not prepare

him to testify at trial. Id. at 20.

      For his part, trial counsel testified that he met with Glendenning in

prison and discussed the case with him. Id. at 37. He also testified that “we

went through a list of numerous – a number of people that might possibly

have some information that would be relevant or that might be helpful, yet.”

Id. at 38. He agreed that Glendenning “provided a little booklet of information

and some – a list of medical providers and some medical records or at least

discharge type papers.” Id. at 37. Counsel also testified that he agreed that

at trial “Mr. Glendenning did testify at length about his own medical history

and medications and what was going on with him[.]” Id. at 40.

      Regarding any evidence of Glendenning’s impotence, counsel testified

that “I never had one person who treated him that said at the time, . . . , that

he was impotent or uninterested sexually because of his conditions. There was

no one I could call to do that.” Id. at 39. Counsel testified that Glendenning

did not tell him that he was impotent but rather “said it would be physically

impossible because of size, but not because of impotence. His weight was the

issue, not his sexual ability or desire.” Id. at 43. However, counsel also

admitted that he did not speak with any of the doctors. Id. at 44.




                                      -5-
J-S40024-19



      Additionally,   counsel   testified   that   any   plea   offers   from   the

Commonwealth were conveyed by counsel’s secretary “who I believe spoke to

Mr. Glendenning [at] various times[.]” Id. at 39.

      Counsel then explained that he only called Glendenning’s ex-wife as a

defense witness because the other witnesses Glendenning had identified could

only offer inadmissible character testimony:

      Q[PCRA Counsel]: . . . [W]hy is it out of these 26 witnesses
      available you only had Sharon Glendenning testify?

      A[Trial Counsel]: It’s one thing to say that those things don’t –
      never happened to my family or my children or my situation, it’s
      another to say they were a witness to what might be alleged in
      this.

      Q: That was largely character testimony?

      A: It was largely character testimony, not character in the
      community testimony, it was specific to their experience with him.
      I think one of the witnesses left, I’m not sure if it was an
      emergency or something because they couldn’t say [sic] for the
      remained of the proceeding, but even after the victim testified,
      I’m not sure – or the alleged victim at the time, I’m not sure if we
      would have called any of them to tell you the truth. I’m not sure
      I would have wanted to call any of them, I should say it that way.

Id. at 44-45 (emphasis added).

      Regarding the testimony of the children, counsel testified that he sent

an investigator to speak with them. Id. at 42. Counsel did not remember the

investigator informing him that any of the witnesses discussed the victim’s

alleged recantation. Rather, the investigator reported that the witnesses had

said that the victim was biased against Glendenning because he had thrown

her out of his house. Id. at 42-43.


                                      -6-
J-S40024-19



     Following the hearing, the PCRA court denied this petition and this timely

appeal followed.

     Glendenning raises the following issues:

     I.    Did [Glendenning’s] prior counsel render ineffective
           assistance of counsel in the pre-trial and trial stages of this
           case in the following manner?

                       a. Counsel failed to prepare for trial by not
                          visiting [Glendenning] in the Greene County
                          Jail to discuss the case, review substantive
                          and      substantial    evidence,    including
                          significant levels of medication taken by the
                          defendant daily, failed to review discovery
                          with [Glendenning], inform [Glendenning] of
                          offers from the District Attorney and failed to
                          prepare him to testify in his own defense.

                       b. Counsel failed to utilize certain medical
                          evidence he had been provided that would
                          have proven [Glendenning’s] long-term
                          impotence to counter prosecution evidence,
                          raising the question as to his physical ability
                          to commit these crimes and create
                          reasonable doubt that [Glendenning] could
                          have committed the acts he was accused of
                          based upon [Glendenning’s] enormous
                          weight, high levels of medication and ability
                          to function.

                       c. Counsel failed to utilize the witnesses
                          provided by [Glendenning] who could have
                          impeached the alleged victim’s testimony,
                          including one who was present at
                          [Glendenning’s] home when the alleged
                          crime was supposed to have been
                          committed, how dependent he was on the
                          extensive care he received from family
                          members, failed to interview family members
                          with extensive knowledge of the victim, and
                          others that heard the victim recant her

                                    -7-
J-S40024-19


                              statement that the alleged criminal action
                              took place.

                           d. Counsel failed to ask for photographic
                              evidence and any medical evidence related
                              to   time   lines to    help   exonerate
                              [Glendenning].

                           e. Counsel     failed   to    subpoena     defense
                              witnesses, so when some of them left during
                              the trial and/or failed to return, they had not
                              been legally compelled to be at the trial and
                              were unavailable to assist in the defense.

Glendenning’s Br. at 3-4.

       When reviewing the denial of PCRA relief, “we examine whether the

PCRA court’s determinations are supported by the record and are free of legal

error.” Commonwealth v. Roney, 79 A.3d 595, 603 (Pa. 2013). We are

bound by the credibility determinations of the PCRA court and apply a de novo

standard to its legal conclusions. Id.

       When raising a claim of ineffective assistance of counsel, the petitioner

must    overcome     the    presumption     that   counsel    is   effective.   See

Commonwealth v. Lesko, 15 A.3d 345, 374 (Pa. 2011) (stating counsel is

presumed effective). A petitioner overcomes this presumption by pleading and

proving that: (1) the underlying claim has arguable merit; (2) counsel had no

reasonable basis for his or her action or inaction; and (3) the petitioner

suffered prejudice as a result of counsel’s action or inaction. Id. at 373.

Prejudice exists where “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceedings would have been

different.” Commonwealth v. Burno, 94 A.3d 956, 972 (Pa. 2014) (quoting


                                        -8-
J-S40024-19



Commonwealth v. King, 57 A.3d 607, 613 (Pa. 2012)). The failure to

establish just one prong requires rejection of the entire ineffectiveness claim.

Id.

      First, Glendenning argues that trial counsel was ineffective because of

counsel’s “utter failure to meet with [Glendenning] and discuss the merits of

the case, witnesses to call at trial and available defenses.” Glendenning’s Br.

at 11. He also alleges that counsel failed to inform him of plea offers from the

Commonwealth. Id. at 3. The record belies this claim.

      Glendenning admitted in his testimony that counsel visited him at least

four times, and counsel likewise testified that he visited Glendenning in prison

and reviewed the case with him. Additionally, Glendenning testified that he

spoke with counsel about the offers from the Commonwealth during jury

selection and at another time when he explained to counsel that he did not

understand what the offers meant. Counsel also stated that he conveyed

offers to Glendenning through his secretary. The PCRA court credited all of

this testimony. This claim fails. Burno, 94 A.3d at 972.

      Next, Glendenning claims that counsel failed to “utilize certain medical

evidence” that Glendenning provided to him regarding his impotence and

health. Glendenning’s Br. at 3. He maintains “that no doctors were called, and

no medical records or evidence of his prescription drug use were used.” Id. at

14. He maintains that in sex cases involving children, “in order to bolster the

defendant, you require other witnesses like medical personnel who can testify

as to improbability and impossibility, and to family who can explain the full

                                     -9-
J-S40024-19



details of taking care of a 400 pound plus man.” Id. at 10. We find no merit

to this claim.

      Counsel admitted that Glendenning gave him a list of his prescriptions

and “a list of medical providers and some medical records or at least discharge

type papers and those sorts of things.” N.T., at 37-38. Additionally, the PCRA

court found Glendenning’s testimony credible that “Mr. Glendenning provided

. . . a list of medical records and treating physicians of [Glendenning].” See

Order, filed 12/11/18, at 1. However, the PCRA court concluded that “based

on the testimony of [trial counsel], . . . [trial counsel] was not advised of

[Glendenning’s] impotence and therefore counsel was not ineffective for

failure to present evidence of impotence.” 1925(a) Op. at 5. The court also

stated that it “recalled” that counsel presented “evidence of [Glendenning’s]

physical size and other physical abnormalities, which made sexual intercourse

impossible.” Id. at 5-6.

      We are bound by the court’s credibility determinations, so long as they

have support in the record. See Commonwealth v. Johnson, 966 A.2d 523,

539 (Pa. 2009). The court’s finding that Glendenning told counsel that it was

his weight, and not impotence, that prevented him from having sexual

intercourse is supported by counsel’s testimony at the PCRA hearing to that

effect. We therefore find no error in the court’s determination that counsel

was not advised of Glendenning’s alleged impotence.

      However, we cannot do the same in regards to Glendenning’s claim that

counsel failed to introduce medical evidence at trial because the trial

                                    - 10 -
J-S40024-19



transcripts are not in the certified record. The PCRA court recalled that counsel

presented “evidence of [Glendenning’s] physical size and other physical

abnormalities, which made sexual intercourse impossible.” 1925(a) Op. at 5-

6. However, Glendenning disputes that recollection and maintains that counsel

did not introduce medical evidence of sexual intercourse being impossible. The

Commonwealth sides with the trial court and contends that counsel did, in

fact, introduce such evidence. See Commonwealth’s Br. at 11.

      It is “the appellant's duty to ensure that the certified record is complete

for purposes of review.” Commonwealth v. Lopez, 57 A.3d 74, 82

(Pa.Super. 2012) (quoting Commonwealth v. Reed, 971 A.2d 1216, 1219

(Pa. 2009)). If the appellant has failed in that duty, and we are unable as a

result to decide a particular issue on appeal, the appellant has waived the

issue. See Commonwealth v. O’Black, 897 A.2d 1234, 1238 (Pa.Super.

2006).

      There are photographs in the certified record of Glendenning and

portions of his body. However, because we do not have the notes of testimony

from the trial, we cannot ascertain for ourselves the purpose for which such

evidence was admitted. Furthermore, nothing in the record suggests that

Glendenning ever asked that the trial transcript be placed in the certified

record. Therefore, since the record is inadequate for us to resolve the dispute

over what exactly happened at trial, Glendenning has waived this issue.

      Glendenning next claims that counsel “failed to utilize the witnesses

provided by [Glendenning].” Glendenning’s Br. at 3. He maintains that these

                                     - 11 -
J-S40024-19



witnesses would have impeached the victim’s testimony, testified about the

victim’s alleged recantation, and discussed his dependence on family members

to care for him because of his weight. See id. at 3-4.

      In order to sustain a claim of ineffectiveness of counsel for failing to call

witnesses at trial, a petitioner must prove “the witnesses existed, the

witnesses were ready and willing to testify, and the absence of the witnesses’

testimony prejudiced petitioner and denied him a fair trial.” Commonwealth

v. Johnson, 27 A.3d 244, 247 (Pa.Super. 2011) (quoting Commonwealth

v. Cox, 983 A.2d 666, 693 (Pa. 2009)).

      Here, Glendenning failed to show that the witnesses were ready and

willing to testify, or that he sustained any prejudice from the omission of their

testimony. Not one of the 26 witnesses testified or appeared at the evidentiary

hearing and Glendenning did not present evidence that any of these witnesses

were ready and willing to testify. Moreover, Glendenning failed to prove any

prejudice. While Glendenning argues that the children would have testified

that the victim recanted her testimony, counsel testified that this was not the

case, and the court credited counsel’s testimony.

      As for the character witnesses, counsel testified that they could have

offered only testimony specific to their experiences with Glendenning, and the

court again credited that testimony. See 1925(a) Op. at 4; see also N.T. at

45 (counsel testifying the testimony “was specific to their experience with

[Glendenning]”). Such testimony, however, would not have been admissible.




                                      - 12 -
J-S40024-19



     Pennsylvania Rules of Evidence 404 and 405 govern when character

testimony may be introduced at trial. Commonwealth v. Medina, 209 A.3d
992, 997 (Pa.Super. 2019). Testimony of a defendant’s character is limited in

the following way:

     Evidence of good character offered by a defendant in a criminal
     prosecution must be limited to his general reputation for the
     particular trait or traits of character involved in the commission of
     the crime charged. Such evidence must relate to a period at or
     about the time the offense was committed and must be
     established by testimony of witnesses as to the community
     opinion of the individual in question, not through specific acts
     or mere rumor.

Id. (emphasis added) (quoting Commonwealth v. Radecki, 180 A.3d 441,

453-54 (Pa.Super. 2018)). Here, the alleged character testimony would have

been improper because “it was specific to [the witnesses] experience with

[Glendenning].” N.T., at 45. The PCRA court did not abuse its discretion in

denying this claim.

     Next, Glendenning claims that “counsel failed to ask for photographic

evidence and any medical evidence related to time lines to help exonerate

[Glendenning].” Glendenning’s Br. at 4. Glendenning states that his medical

evidence would have been useful to his case and that counsel admitted that

he did not speak with any of Glendenning’s doctors. Id. at 15. Glendenning

provides no further analysis regarding this issue. It is therefore waived for

lack of development. See Commonwealth v. Charleston, 94 A.3d 1012,

1022-23 (Pa.Super. 2014) (finding waiver where appellant failed to develop

argument).


                                    - 13 -
J-S40024-19



      In any event, this issue is meritless. While counsel admitted that he did

not speak with any of Glendenning’s doctors, he also testified that

Glendenning could not name any doctor who could testify that Glendenning

was physically incapable of committing the crimes of which he was accused.

Id. at 44. Additionally, at the evidentiary hearing, no evidence was presented

from any of Glendenning’s doctors that his medical issues prevented him from

doing so. The PCRA court did not err in denying this claim of ineffectiveness.

      Last, Glendenning argues that “[c]ounsel failed to subpoena defense

witnesses.” Glendenning’s Br. at 4. Glendenning fails to develop or mention

this claim in the argument section of his brief. Therefore, the claim is waived.

See Charleston, 94 A.3d at 1022-23 (finding waiver where appellant failed

to develop argument).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/2019




                                     - 14 -